    Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 1 of 19 PageID #: 703



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

EARNEST C. JONES,                             )
                                              )
                  Plaintiff,                  )
                                              )
v.                                            )       Case No. 2:18-CV-97 PLC
                                              )
ANDREW M. SAUL1,                              )
Social Security Commissioner,                 )
                                              )
                  Defendant,                  )

                                 MEMORANDUM AND ORDER

           Plaintiff Earnest Jones seeks review of the decision of Defendant Social Security

Commissioner Andrew Saul, denying his applications for Disability Insurance Benefits (DIB) and

Supplemental Security Income (SSI) under the Social Security Act. Because the Court finds that

substantial evidence supports the decision to deny benefits, the Court affirms the denial of

Plaintiff’s applications.

      I.      Background and Procedural History

           In July 2015, Plaintiff, who was born August 1977, filed applications for DIB and SSI,

alleging he was disabled as of April 15, 2014 due to “cervical spine injury, spinal cord

displacement, severe canal stenosis, tears in thecal sac, narrowing foramina, spinal stenosis, nerve

movement, central disc protrusion, drop foot syndrome on left foot, limited movement of left arm,

[and] arthritis.” (Tr. 192-204, 221) The Social Security Administration (SSA) denied Plaintiff’s

claims in February 2016, and he filed a timely request for a hearing before an administrative law




1
 Andrew M. Saul is now the Commissioner of Social Security and is automatically substituted
pursuant to Fed. R. Civ. P. 25(d).
    Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 2 of 19 PageID #: 704



judge (ALJ). (Tr. 130-31) The SSA granted Plaintiff’s request for review and conducted a hearing

in September 2017. (Tr. 38-80)

            In a decision dated January 12, 2018, the ALJ determined that Plaintiff “has not been under

a disability, as defined in the Social Security Act, from April 15, 2014 through the date of this

decision[.]” (Tr. 17-28) Plaintiff subsequently filed a request for review of the ALJ’s decision

with the SSA Appeals Council, which denied review. (Tr. 1-8) Plaintiff has exhausted all

administrative remedies, and the ALJ’s decision stands as the Commissioner’s final decision. Sims

v. Apfel, 530 U.S. 103, 106-07 (2000).

      II.      Evidence Before the ALJ2

      A. Hearing Testimony

            Plaintiff testified that he was forty-years old and lived with his parents and thirteen-year-

old son. (Tr. 41-42) Plaintiff, who had a tenth-grade education and a GED, previously worked

for a lumber company. (Id.) He stated that he stopped working in April 2014 when he “bent over

to pick up some lumber and put it … on my forklift, and when I bent over this whole side went

numb and I lost movement in my left leg and left arm.” (Tr. 40-41)

            Plaintiff testified that he experienced headaches “probably twice a day,” lasting an “hour

to two hours.” (Tr. 44) Plaintiff also experienced “constant” pain “in the back of my neck, down

my arms, and down my spine.” (Tr. 45) When he moved his head, he felt a “sharp, grabbing pain”

and heard a “grinding sound.” (Id.) Plaintiff explained that the pain goes “all the way to my

hands,” and he felt “numbness and tingling” in his hands and fingers “all the time.” (Tr. 46)

Plaintiff was unable to “hold onto things and grab things” with his left hand. (Tr. 47) When he




2
  Because Plaintiff challenges the ALJ’s determination of his physical residual functional capacity,
the Court recounts only the evidence relating to his physical impairments.
                                                     2
 Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 3 of 19 PageID #: 705



tried to lift more than two pounds with his left hand, “it pinches up in here and in my neck” and

he dropped things. (Id.) Plaintiff testified that he underwent surgery, which helped his headaches

but “[e]verything else stayed the same.” (Tr. 49)

       Plaintiff stated that he also had degenerative disc disease in his lower back and “the pain

is terrible and shoots down both my legs and it makes walking hard or standing up hard.” (Tr. 52-

53) He estimated that he experienced spasms in his back “four or five times a day.” (Tr. 53)

Plaintiff walked with a cane, which his doctor recommended, because his “left leg drags,” and he

estimated that he fell “[p]robably three times a month.” (Tr. 41) Plaintiff explained that he had to

“think about every step … conscious every step or the front of my foot will bend down and drag

and I’ll fall.” (Tr. 51-52) Plaintiff stated that his pain caused him to awaken every hour, or five

to six times, per night. (Tr. 63)

       Plaintiff testified that, on a typical day, he went back to bed after his son left for school and

slept until around noon. (Tr. 55) He spent most of the day lying down. (Tr. 65) Plaintiff was

able to bathe himself using a chair and handheld showerhead, but his son helped him dress by

putting on his shoes and socks. (Tr. 62) Plaintiff would sit on a stool while he rinsed dishes and

loaded the dishwasher for ten minutes at a time, and would then need to lie down for thirty to forty-

five minutes. (Tr. 61) Due to the problems with his hands, Plaintiff could not use a can opener,

zip a jacket, or open a car door with his left hand, and he “ha[d] trouble” holding silverware and

coffee cups with his left hand. (Tr. 72-73) Plaintiff stated that he used his right hand to drive,

open doors, and text. (Tr. 73-74)

         Plaintiff drove the twenty-minutes to his son’s school about three times per week to pick

up his son from practice. (Tr. 59) After driving, Plaintiff would lie down for an hour. (Tr. 60) If

he drove longer than twenty minutes, he had “to stop and get out” because he “stiffen[ed] up and



                                                  3
 Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 4 of 19 PageID #: 706



the muscle spasms real bad and my back starts hurting and neck starts hurting.” (Id.) Plaintiff

stated that, when he went grocery shopping, his son would collect the groceries and Plaintiff would

lean on and push the cart. (Tr. 60-61) Plaintiff went grocery shopping twice a month and spent

about forty-five minutes at the store. (Tr. 61)

          A vocational expert also testified at the hearing. (Tr. 76-80) The ALJ asked the vocational

expert to consider a hypothetical individual with Plaintiff’s age and education, and no relevant past

work, who was able to perform sedentary work with the following limitations:

             The individual would be able to lift or carry ten pounds occasionally, five pounds
             frequently; stand and/or walk for two hours of an eight-hour day, sit for six hours
             of an eight-hour day …. [N]o climbing, no balancing; occasional stooping; no
             kneeling, crouching or crawling …[T]he hypothetical individual would be able
             to frequently reach, handle, finger, and feel. The hypothetical individual I’m
             describing would need to avoid any hazards such as dangerous machinery,
             unprotected heights … [and] would be able to perform simple and routine tasks
             throughout the workday.

(Tr. 77-78) The vocational expert stated that such an individual would be able to perform unskilled

jobs in the national economy, such as table worker, document preparer, and addressing clerk. (Tr.

78) When the ALJ reduced the hypothetical individual’s ability to handle, finger, and feel to

occasional, the ALJ stated that such person would not be able to work. (Tr. 78-79) The vocational

expert also testified that missing more than one day of work per month would eliminate

competitive employment. (Tr. 79)

          In regard to Plaintiff’s medical records, the Court adopts the facts that Plaintiff set forth in

his “Statement of Uncontroverted Facts” and the Commissioner admitted. [ECF Nos. 18-1, 23-1]

The Court also adopts the facts set forth in the Commissioner’s “Statement of Additional Material

Facts,” because Plaintiff did not refute them. [ECF No. 23-2]

   III.       Standards for Determining Disability Under the Social Security Act




                                                     4
 Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 5 of 19 PageID #: 707



       Eligibility for disability benefits under the Social Security Act (“Act”) requires a claimant

to demonstrate that he or she suffers from a physical or mental disability. 42 U.S.C. § 423(a)(1).

The Act defines disability as “the inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period not less than 12 months.” 20

C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be “of such severity that [the claimant]

is not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy ....” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. See 20 C.F.R. §§ 404.1520, 416.920. Those steps require a claimant to show

that he or she: (1) is not engaged in substantial gainful activity; (2) has a severe impairment or

combination of impairments which significantly limits his or her physical or mental ability to do

basic work activities or (3) has an impairment which meets or exceeds one of the impairments

listed in 20 C.F.R., Subpart P, Appendix 1; (4) is unable to return to his or her past relevant work;

and (5) the impairments prevent him or her from doing any other work. Id.

       Prior to step four, the Commissioner must assess the claimant’s residual functional capacity

(RFC), which is “the most a claimant can do despite [his or her] limitations.” Moore v. Astrue,

572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)). Through step four, the

burden remains with the claimant to prove that he or she is disabled. Moore, 572 F.3d at 523. At

step five, the burden shifts to the Commissioner to establish that, given the claimant’s RFC, age,

education, and work experience, there are a significant number of other jobs in the national

economy that the claimant can perform. Id.; Brock v. Astrue, 674 F.3d 1062, 1064 (8th Cir. 2012).



                                                 5
    Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 6 of 19 PageID #: 708



      IV.      The ALJ’s Decision

            The ALJ applied the five-step evaluation set forth in 20 C.F.R. §§ 404.1520, 416.920 and

found that Plaintiff: (1) had not engaged in substantial gainful activity since April 15, 2014, the

alleged onset date; and (2) had the severe impairments of degenerative disc disease of the cervical

and lumbar spine and depression. (Tr. 19) At step three, the ALJ found that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 20)

            The ALJ found that, although Plaintiff’s “medically determinable impairments could

reasonably be expected to produce the [] alleged symptoms,” his “statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record[.]” (Tr. 22-23) The ALJ discredited Plaintiff’s

subjective complaints of disabling pain because: (1) his injury occurred in April 2014, but he did

not seek treatment until May 2015; (2) Plaintiff did not seek the assistance of a pain management

specialist until six months after receiving the referral; (3) Plaintiff declined occupational therapy;

(4) Plaintiff reported improvement after surgery; (5) Plaintiff’s doctor noted that Plaintiff’s

medications were controlling his pain; and (6) Plaintiff’s activities of daily living were inconsistent

with the allegations of disabling pain.3 (Tr. 23-24)

            After reviewing Plaintiff’s testimony and medical records, the ALJ determined that

Plaintiff had the RFC to perform sedentary work except that:

              [T]he claimant cannot climb, balance, kneel, crouch or crawl. The claimant can
              occasionally stoop and can frequently reach, handle, finger and feel. The
              claimant should avoid hazards, such as dangerous machinery and unprotected



3
  The ALJ also found that Plaintiff’s depression was less severe than he alleged because Plaintiff:
(1) had no mental health diagnosis; (2) did not receive consistent treatment from mental health
professional; and (3) did not allege significant limitation due to mental symptoms. (Tr. 24)
                                                   6
 Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 7 of 19 PageID #: 709



            heights. The claimant can perform simple and routine tasks throughout the
            workday.

(Tr. 22) Based on the vocational expert’s testimony, the ALJ found that Plaintiff could not perform

any past relevant work, but he had the RFC to perform jobs that existed in significant numbers in

the national economy, such as document preparer, table worker, and addressing clerk. (Tr. 26-27)

The ALJ therefore concluded that Plaintiff was not disabled. (Tr. 27)

   V.       Discussion

        Plaintiff claims the ALJ erred in determining his RFC because: (1) the ALJ did not assign

appropriate weight to the opinion of his primary care physician, Dr. Early; and (2) substantial

evidence did not support the RFC determination. [ECF No. 18] In response, the Commissioner

asserts that substantial evidence supported the ALJ’s evaluation of the medical opinion evidence

and RFC determination.

        A. Standard of Judicial Review

        A court must affirm an ALJ’s decision if it is supported by substantial evidence. 42 U.S.C.

§ 405(g). “Substantial evidence is less than a preponderance, but is enough that a reasonable mind

would find it adequate to support the Commissioner’s conclusion.” Chesser v. Berryhill, 858 F.3d

1161, 1164 (8th Cir. 2017) (quoting Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000)). A

court must consider “both evidence that supports and evidence that detracts from the ALJ’s

decision, [but it] may not reverse the decision merely because there is substantial evidence

support[ing] a contrary outcome.” Id. (quoting Prosch, 201 F.3d at 1012) (internal quotation marks

omitted).

        A court does not “reweigh the evidence presented to the ALJ, and [it] defer[s] to the ALJ’s

determinations regarding the credibility of testimony, as long as those determination are supported

by good reasons and substantial evidence.” Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir.

                                                 7
    Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 8 of 19 PageID #: 710



2012) (quoting Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)). Therefore, a court must

affirm the ALJ’s decision if “it is possible to draw two inconsistent positions from the evidence

and one of those positions represents the ALJ’s findings[.]” Wright v. Colvin, 789 F.3d 847, 852

(8th Cir. 2015) (quoting Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011)).

      B. Treating physician

         Plaintiff argues that, because Dr. Early was his treating physician, his opinion was entitled

to controlling weight. The Commissioner counters that the ALJ properly considered and assigned

partial weight to Dr. Early’s medical opinion.

         A treating physician’s   opinion regarding a         claimant’s    impairments     is   entitled

to controlling weight where “the opinion is well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in the

record.”4 Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000). Even if the opinion is not entitled to

controlling weight, it should not ordinarily be disregarded and is entitled to substantial

weight. Id. This rule is premised, at least in part, on the notion that the treating physician is usually

more familiar with a claimant’s medical condition than are other physicians. See 20 C.F.R. §§

404.1527, 416.927; Thomas v. Sullivan, 928 F.2d 255, 259 n.3 (8th Cir. 1991). “Although

a treating physician’s opinion is entitled to great weight, it does not automatically control or

obviate the need to evaluate the record as [a] whole.” Leckenby v. Astrue, 487 F.3d 626, 632 (8th

Cir. 2007) (quotation omitted).


4
  For claims filed on or after March 27, 2017, the regulations have been amended to eliminate the
treating physician rule. The new regulations provide that the SSA “will not defer or give any
specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior
administrative medical finding(s), including those from your medical sources,” but rather, the SSA
will consider all medical opinions according to several enumerated factors, the “most important”
being supportability and consistency. 20 C.F.R. §§ 404.1520c, 416.920c. Plaintiff filed his
application in 2015, so the previous regulations apply.

                                                   8
    Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 9 of 19 PageID #: 711



         If an ALJ declines to give controlling weight to a treating physician’s opinion, the ALJ

must consider the following factors in determining the appropriate weight: length and frequency

of the treatment relationship; nature and extent of the treatment relationship; evidence provided by

the source in support of the opinion; consistency of the opinion with the record as a whole; and the

source’s level of specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c). Whether the ALJ grants a

treating physician’s opinion substantial or little weight, “[t]he regulations require that the ALJ

‘always give good reasons’ for the weight afforded to a treating physician’s evaluation.” Reed v.

Barnhart, 399 F.3d 917, 921 (8th Cir. 2005) (quoting 20 C.F.R. § 404.1527(d)(2)).

         Plaintiff’s earliest record of treatment for back pain was dated May 2015, approximately

one year after his alleged onset date. (Tr. 290) Plaintiff’s then primary care physician prescribed

naproxen and Flexeril and refilled Plaintiff’s hydrocodone. (Tr. 299-300) He also ordered an

MRI, which revealed: “annular tear with mild to moderate stenosis at L4-5”; “tiny central disc

herniation at L5-S1”; and “abnormal signal at the level of C5-6 on the left side of the spinal cord

with associated severe canal stenosis secondary to disc ridge osteophyte complex.” (Tr. 288-89)

         Plaintiff established care with Dr. Early in October 2015, and Dr. Early referred Plaintiff

to pain management specialist, Dr. Reed.5 (Tr. 304) Plaintiff presented to Dr. Reed in November

2015 and reported low back pain, bilateral leg pain, and a recent fall. (Tr. 446) Dr. Reed diagnosed

Plaintiff with lumbar spondylosis, sacroiliac disorder, degeneration of lumbar intervertebral disc,

lumbosacral radiculopathy – bilateral, and spasm – bilateral. (Tr. 449) Dr. Reed prescribed MS

Contin and Percocet, continued Robaxin and Naprosyn, and, two weeks later, administered a




5
 Between December 2015 and December 2016, Plaintiff continued to see Dr. Early for treatment
of his anxiety and difficulty sleeping. (Tr. 319-23)
                                                  9
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 10 of 19 PageID #: 712



lumbar medial branch block x4 bilaterally with fluoroscopy. (Tr. 449, 471) In January 2016, Dr.

Reed administered another lumbar medial branch block x4 bilaterally with fluoroscopy. (Tr. 431)

       Plaintiff returned to Dr. Reed’s office in February 2016 and rated his pain as 5/10. (Tr.

355) In March 2016, Plaintiff reported that his pain was worsening and rated it as 10/10, and Dr.

Reed performed radiofrequency ablation of Plaintiff’s lumbar spine the next month. (Tr. 350-52,

379)

       In September 2016, Dr. Early ordered an MRI, which revealed “extremely high-grade

spinal stenosis at C5-C6 and C6-C7 with some cord edema. Findings are combination of endplate

hypertrophy, disc protrusions and retrolisthesis.” (Tr. 334-35) The following month, Plaintiff

presented to orthopedic surgeon Dr. Goldstein. (Tr. 507) Plaintiff explained that the “pain begins

in his neck and radiates upwards to his skull and wraps around to the front of his skull.” (Id.)

Plaintiff also complained of “intermittent numbness and tingling that begins in his neck and

radiates to the left shoulder and down into his left arm and hand.” (Tr. 507) He denied dexterity

problems, stating that he was able to perform tasks such as buttoning and writing without difficulty,

but he reported “intermittent weakness … causing him to drop certain objects.” (Tr. 507)

       On examination of Plaintiff’s upper extremities, Dr. Goldstein noted: sensation intact to

light touch over right extremity; “paresthesia and burning in C6, C7, C8 distributions with light

touch sensation testing on left extremity”; full range of motion at elbow, wrist, and fingers; strength

4/5; normal grip strength; “reflexes 2+ R elbow and wrist, brisk 3+ in [left upper extremity]”; and

“no Hoffman’s sign on right, questionable on the left.” (Tr. 508) In regard to Plaintiff’s lower

extremities, Dr. Goldstein observed that his sensation was intact to light touch and his strength

was 4/5. (Id.) Finally, Dr. Goldstein examined Plaintiff’s spine and recorded “significant




                                                  10
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 11 of 19 PageID #: 713



tenderness to palpation at the midline of the cervical spine, as well as the paraspinal muscles in the

cervical region.” (Id.)

       In November 2016, Dr. Goldstein performed “C5-7 and C6 to C7 anterior cervical

discectomy and fusion with allograft reconstruction and anterior plate fixation.” (Tr. 474-77)

Following the surgery, Plaintiff received physical therapy at the hospital. (Tr. 496-97) Two days

post-surgery, Plaintiff reported he had “been up to the bathroom several times, got up and brushed

his teeth this morning, and is feeling better today.” (Tr. 500) Plaintiff “completed ambulation in

hallway” but was “still demonstrating some balance deficits.” (Tr. 501). The physical therapist

recommended Plaintiff continue to use a cane upon discharge, and she informed the occupational

therapist that Plaintiff “is not in need of skilled OT services at this time and is independent in

ADLs.” (Tr. 493)

       Plaintiff followed up with Dr. Goldstein two weeks later and reported that “overall he [has]

been doing well since surgery.” (Tr. 514) Plaintiff stated that: “the pain in his left upper extremity

has gotten much better”; “[t]he numbness and weakness that he experiences in his left lower

extremity and left upper extremity is also improved significantly”; “his balance is [] much

improved”; and “the headaches that he was experiencing before surgery have [] resolved.” (Id.)

On examination of Plaintiff’s upper extremities, Dr. Goldstein noted that sensation was intact to

light touch, strength was 5/5, reflexes 2+ at elbows and wrists; and Hoffman signs were negative.

(Id.) In his lower extremities, Plaintiff’s strength was 5/5, except on the left ankle dorsiflexion

and knee flexion, where it was 4/5. (Id.) There was no tenderness in the cervical, thoracic, or

lumbar spine and sensation was grossly intact in all dermatomes. (Tr. 503)

       When Plaintiff returned to Dr. Goldstein’s office in December 2016, he stated that he “has

been doing quite well.” (Tr. 517) He reported “a little bit of discomfort at the posterior cervical



                                                 11
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 12 of 19 PageID #: 714



thoracic junction but states that his preoperative headaches have completely improved.” (Tr. 517)

He also continued to experience “some numbness in the left upper extremity but notes that his

balance seems to have gotten better and feels as if surgery has been a ‘great success.’” (Id) On

examination, Dr. Goldstein noted “grade 5 power in all upper extremity myotomes except for

intrinsics on the left-hand side which are 4+ out of 5 strength.” (Id.) Dr. Goldstein discontinued

Plaintiff’s cervical collar, recommended home exercises, and prescribed a topical compound cream

for muscle spasm and cervical thoracic pain. (Tr. 518)

          In February 2017, Plaintiff presented to Dr. Early with complaints of low back pain and

requested a referral to a different pain specialist.6 (Tr. 319) Dr. Early refilled Plaintiff’s MS

Contin and Percocet. (Id.) When Plaintiff saw Dr. Early in early March 2017, he expressed

concern about his elevated blood pressure and inability to sleep. (Tr. 318) Plaintiff returned later

that month to discuss with Dr. Early his “medication and disability.” (Id.)

          At Plaintiff’s appointment with Dr. Early in early May 2017, Dr. Early noted that Plaintiff’s

“pain [was] being managed by meds” and refilled his oxycodone and MS Contin. (Tr. 317) When

Plaintiff returned to Dr. Early’s office in late May 2017 for a medication refill, Dr. Early wrote

that Plaintiff’s “medication [was] working well.” (Id.)

          That month, Dr. Early completed a medical source statement (MSS) for Plaintiff on a

checklist form. (Tr. 311-14) Dr. Early opined that Plaintiff was able to: occasionally lift and

carry twenty pounds; frequently lift and carry ten pounds; stand and walk thirty minutes at a time

for a total of two hours during an eight-hour day; and sit thirty minutes at a time for a total of three

hours in an eight-hour day. (Tr. 311) Dr. Early stated that, due to “numbness, tingling of hands

+ legs,” Plaintiff would need to be able to shift positions at will and “walk around” four times a



6
    The record does not contain documentation of treatment by a pain specialist after February 2017.
                                                   12
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 13 of 19 PageID #: 715



day for about ten minutes. (Id.) Dr. Early also stated that Plaintiff could occasionally7 twist, stoop

(bend), crouch, climb stairs, climb ladders, reach, handle, finger, and push/pull with upper and

lower extremities. (Tr. 312) Finally, Dr. Early estimated that Plaintiff would miss more than four

days of work per month and be off task twenty percent of the workday. (Tr. 313-14)

       The ALJ considered Dr. Early’s MSS, acknowledged that he was a treating physician, and

found that “some of his opinions are supported by the record.” (Tr. 25) In particular, the ALJ

credited Dr. Early’s opinion that Plaintiff could lift twenty pounds occasionally and ten pounds

frequently, stand and walk approximately two hours in an eight-hour workday, and occasionally

stoop, crouch, and climb. (Id.) The ALJ found, however, that other limitations included in Dr.

Early’s MSS were not consistent with Plaintiff’s medical records. Specifically, the ALJ stated that

the limitation to sitting for a maximum of three hours, missing more than four days of work per

month, and being off task for twenty percent of the workday were “not consistent with the

claimant’s greatly reduced need for medical intervention” and “objective improvement” since the

surgery. (Tr. 25-26) Finally, the ALJ observed that Dr. Early’s opinion was expressed “in the

form of a standard, check box form that offers little explanations as to how the conclusions were

reached” and “inherently limits the persuasive value of any opinion.” (Tr. 26) The ALJ therefore

assigned Dr. Early’s opinion “partial weight.” (Id.)

       The ALJ properly evaluated Dr. Early’s MSS and provided “good reasons” for partially

discrediting it. The ALJ acknowledged that Dr. Early was Plaintiff’s treating physician and

summarized his treatment notes. (Tr. 24-25) The ALJ noted that, following Plaintiff’s November

2016 surgery, Dr. Early referred Plaintiff to pain management and refilled his medications. The




7
 According to the MSS, “occasionally” means “from very little up to 1/3 of an 8 hour day.” (Tr.
312)
                                                 13
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 14 of 19 PageID #: 716



ALJ also observed that, at Plaintiff’s most recent appointments in May 2017, Dr. Early noted:

“pain being managed by meds” and “medications working well.” (Tr. 24) The fact that Plaintiff’s

medications were effectively managing his pain undercut the severe limitations identified by Dr.

Early. “If an impairment can be controlled by treatment or medication, it cannot be considered

disabling.” Brown v. Astrue, 611 F.3d 941, 955 (8th Cir. 2010) (quoting Brace v. Astrue, 578 F.3d

882, 885 (8th Cir. 2009)).

       The ALJ explained that Dr. Early’s treatment notes and the records’ “minimal references

to the claimant’s back issues” were inconsistent with the severe impairments included in Dr.

Early’s MSS. “A treating physician’s own inconsistency may undermine his opinion and diminish

or eliminate the weight given his opinions.” Milam v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015)

(internal quotation marks omitted). Although Dr. Early’s handwritten treatment notes are brief

and somewhat difficult to read, it appears that Plaintiff did not complain of upper or lower

extremity symptoms after the November 2016 surgery. While Plaintiff complained to Dr. Early

of low back pain in February 2017, such complaints did not appear in Dr. Early’s treatment notes

from March or May 2017. The absence of references to pain, numbness, or weakness in Dr. Early’s

treatment notes is inconsistent with the severe limitations he included in the MSS. See, e.g., Wiles

v. Colvin, No. 12-5053-CV-SW-ODS, 2013 WL 1947295, at *3 (W.D. Mo. May 10, 2013)

(The absence of complaints to a treating doctor is a substantial basis for rejecting Plaintiff's claim

that he was suffering from debilitating pain.”).

       Plaintiff argues that the ALJ improperly weighed Dr. Early’s opinion because the ALJ did

not address the factors set forth in 20 C.F.R. §§ 404.1527, 416.927. Although the ALJ neither

cited the regulations nor addressed all of the non-controlling factors set forth therein, “the ALJ is

not required to cite specifically to the regulations and need only clarify whether he discounted the



                                                   14
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 15 of 19 PageID #: 717



opinion and why.” Dames v. Berryhill, No. 2:16-CV-80 NCC, 2018 WL 1455862, at *6 (E.D.

Mo. Mar. 23, 2018). See also Grable v. Colvin, 770 F.3d 1196, 1201–02 (8th Cir. 2014) (quotation

omitted) (“An ALJ need only clarify whether it discount[ed] [a treating physician's] findings, and,

if it did so, why.”)

          Plaintiff also argues that the checklist form of the MSS was “an inadequate reason[] for not

applying more weight” to Dr. Early’s MSS. [ECF No. 18 at 10] Dr. Early’s opinion was primarily

in the checklist format and a provider’s checkmarks on a form are conclusory opinions which can

be discounted if, as is the case here, contradicted by other objective medical evidence. Stormo,

377 F.3d 801, 805–06 (8th Cir. 2004); Hogan v. Apfel, 239 F.3d 958, 961 (8th Cir. 2001). See

also Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011) (checkmarks on a MSS are conclusory

opinions which can be discounted if contradicted by other objective medical evidence). The Court

finds that substantial evidence supported the ALJ’s decision to assign Dr. Early’s opinion partial

weight.

    C. RFC

          Plaintiff claims the ALJ erred in determining his physical RFC because it was not

supported by substantial evidence. More specifically, Plaintiff contends that the ALJ improperly

drew his own inferences from the medical records and mischaracterized his physicians’ treatment

notes. The Commissioner counters that substantial evidence in the record as a whole supported

the ALJ’s decision.

          RFC is “the most [a claimant] can still do despite” his or her physical or mental limitations.

20 C.F.R. § 404.1545(a)(1). See also Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004).

“The ALJ should determine a claimant’s RFC based on all relevant evidence including the medical




                                                   15
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 16 of 19 PageID #: 718



records, observations of treating physicians and others, and an individual’s own description of his

limitations.” Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (quotation omitted).

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must be

supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (quoting Cox, 495 F.3d at 619).

“However, there is no requirement that an RFC finding be supported by a specific medical

opinion.” Id. Furthermore, “in evaluating a claimant’s RFC, an ALJ is not limited to considering

medical evidence exclusively.” Cox, 495 F.3d at 619.

       In his decision, the ALJ thoroughly reviewed and summarized Plaintiff’s medical records.

(Tr. 22-27) The ALJ discussed Plaintiff’s MRIs, medical diagnoses, history of treatment with

narcotic pain medication and lumbar medial branch blocks, and significant improvement following

the November 2016 surgery. ALJ noted that: in the days after the surgery, Plaintiff was able to

ambulate and declined occupational therapy; at his first surgical follow-up, Plaintiff stated that the

pain, numbness, and weakness in his upper left extremity had improved and his headaches had

resolved; and at his next appointment, Plaintiff stated that the surgery was a “great success” and

his symptoms had improved. (Tr. 23-24)

       The objective medical evidence supported the ALJ’s finding that Plaintiff’s condition

improved after the surgery. Plaintiff’s post-surgery physical examinations revealed intact

sensation in upper and lower extremities, upper extremity strength of 5/5, and lower extremity

strength of 5/5, except for the left knee and ankle, which was 4/5. Whereas Plaintiff had

“significant tenderness to palpation” in the cervical region before surgery, he had no tenderness

after surgery. Improvement in strength and diminished pain supported the ALJ’s finding that

Plaintiff was not disabled. See Lochner v. Sullivan, 968 F.2d 725, 728 (8th Cir. 1992). The ALJ



                                                 16
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 17 of 19 PageID #: 719



also considered evidence that Plaintiff’s medications were controlling his pain. As previously

stated, an impairment is not disabling if it can be controlled by treatment or medication. Brown,

611 F.3d at 955.

       The ALJ incorporated into his RFC determination those impairments and restrictions he

determined to be credible. See, e.g., George v. Astrue, 2011 WL 976704, at *13-14 (E.D. Mo.

2011). The ALJ found that, while Plaintiff’s degenerative disc disease limited Plaintiff’s ability

to work, he could perform a “less than full range of sedentary work including multiple postural

and manipulative limitations.” (Tr. 24) The ALJ factored Plaintiff’s back pain and extremity

numbness, weakness, and tingling into the RFC by limiting to Plaintiff sedentary work with: no

climbing, balancing, kneeling, crouching, or crawling; occasional stooping; frequent reaching,

handling, fingering, and feeling; and no exposure to hazards, such as dangerous machinery and

unprotected heights. (Tr. 22) It is apparent that the ALJ conducted a detailed analysis of the

objective evidence of record, and of Plaintiff’s testimony, and formulated a specific RFC that took

into account all of Plaintiff’s limitations that the ALJ found credible and supported by the record.

       Plaintiff argues that the ALJ mischaracterized Plaintiff’s treatment records when he cited

Dr. Goldstein’s statement that Plaintiff denied dexterity problems, because Plaintiff had also

complained of numbness, tingling, and weakness and reported dropping cups. Plaintiff argues that

the ALJ relied on this mischaracterization of the evidence to find that Plaintiff was able to use his

arms and hands.

       This isolated notation in Dr. Goldstein’s records, however, was not the sole evidence

relating to Plaintiff’s ability to use his arms and hands. The ALJ pointed to Plaintiff’s improved

upper extremity symptoms after the surgery. For example, Plaintiff informed Dr. Goldstein that

the numbness and weakness in his left arm and hand had “gotten much better.” Furthermore, Dr.



                                                 17
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 18 of 19 PageID #: 720



Goldstein’s physical examination revealed intact sensation and almost full strength in his upper

extremities. Additionally, Plaintiff’s activities of daily living established that he had some ability

to use his hands, as he was able to drive, prepare meals, and help clean. Upon review of the ALJ’s

decision, it is clear that the dexterity comment was not the basis for the ALJ’s finding that Plaintiff

could use occasionally reach, handle, finger, and feel.

         Plaintiff also argues that the ALJ “erroneously states that Plaintiff stated that he did not

need Occupational Therapy as he was independent in his daily activities.” [ECF No. 18 at 14

(emphasis in original)] However, the ALJ’s statement was consistent with the medical records,

which provided: “[Patient] declined need for OT intervention.” (Tr. 496) To the extent that

Plaintiff challenges the ALJ’s recitation of Plaintiff’s ability to perform daily activities in the

hospital following the surgery, the Court finds any error was harmless. The ALJ properly

considered evidence of Plaintiff’s improvement in the weeks and months after surgery and

recounted the activities of daily living he reported at the hearing and in his function report.

         An ALJ’s decision is not to be disturbed “so long as the ... decision falls within the available

zone of choice. An ALJ’s decision is not outside the zone of choice simply because [the Court]

might have reached a different conclusion had [the Court] been the initial finder of fact.” Buckner

v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (quoting Bradley v. Astrue, 528 F.3d 1113, 1115 (8th

Cir. 2008)). Although Plaintiff identifies evidence supporting a different conclusion, the ALJ’s

decision, and, therefore, the Commissioner’s, was within the zone of choice and should not be

reversed for the reasons set forth above. See Fentress v. Berryhill, 854 F.3d 1016, 1020 (8th Cir.

2017).     The Court therefore finds that substantial evidence supported the ALJ’s RFC

determination.




                                                   18
Case: 2:18-cv-00097-PLC Doc. #: 25 Filed: 04/23/20 Page: 19 of 19 PageID #: 721



   VI.      Conclusion

         For the reasons discussed above, the Court finds that substantial evidence in the record as

a whole supports Defendant’s decision that Plaintiff is not disabled. Accordingly,

         IT IS HEREBY ORDERED that the final decision of Defendant denying Social Security

benefits to Plaintiff is AFFIRMED.

         A separate judgment in accordance with this Memorandum and Order is entered this date.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of April, 2020




                                                 19
